— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Delaney, J.), rendered June 1, 1984, convicting him of assault in the first degree, assault in the second degree, criminal possession of a weapon in the fourth degree (two counts), and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Judgment affirmed.
In this trial concerning a stabbing which occurred in an establishment characterized by defense counsel as a "motorcycle bar”, the prosecutor’s single question to a defense witness as to her membership in a motorcycle club known as "Satan’s Soldiers”, although improper (see, People v Stewart, 92 AD2d 226; People v Gadsden, 80 AD2d 508; People v Torres, 72 AD2d 754), did not amount to drastic misconduct (see, People v Galloway, 54 NY2d 396, 398) and therefore did not substantially prejudice the defendant’s trial (see, People v Galloway, *700supra). Furthermore, the evidence established the defendant’s guilt beyond a reasonable doubt.
We have considered the defendant’s other contentions and find them to be without merit. Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.